Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities: In claim 26, on lines 8, 9, 11, and 13, “accessing”; “estimating”; detecting”; and “causing” should be “access”; “estimate”; detect”; and “cause”, respectively, to correspond to the grammar started in lines 6-7.  Also, in claim 26, line 12, “is does” should be “does”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it is not clear as to whether the “light” recited in line 4 is the light from the projector (recited in line 2) or the ambient light (recited in line 3).   Also, claim 19 is not clear in line 6 as to whether “signaling a transition” means to send a signal to change the projector from an on state to an off state or just an indicator signal that the transition has taken place.
Claims 20-25 are indefinite by virtue of their claim dependency upon indefinite clam 19.
Claim 26 is indefinite because it is not clear as to whether the “first data” recited in line 3 is a light measurement or not.  Also, claim 26 is not clear in line 9 whether the “ambient light” is or includes the “first data associated with the environment” recited inline 3.
Claims 27-32 are indefinite by virtue of their claim dependency upon indefinite clam 26.
Claim 33 is indefinite because it is not clear in lines 4-6 because the operations of “measuring light form a projector module” and “capturing, using a first photodiode, first data…” are functions of a light sensor and photodiode, not operations of the one or more processors.  
Claims 34-38 are indefinite by virtue of their claim dependency upon indefinite clam 33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose projector module methods and systems of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878